Citation Nr: 0505250	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disorder to include a lumbosacral strain.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral high 
frequency hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952, and had reserve duty from December 1974 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Tiger Team in 
Cleveland, Ohio.  The Reno, Nevada, RO currently retains 
jurisdiction.

The March 2002 determination declined to reopen a claim of 
service connection for bilateral hearing loss and granted an 
increased evaluation of 20 percent for the veteran's low back 
strain.  The veteran filed an August 2002 notice of 
disagreement (NOD) concerning the rating, and the RO issued a 
January 2003 statement of the case (SOC) for that single 
matter.  The veteran filed a February 2003 substantive 
appeal, and requested a Board videoconference hearing.  

In March 2003, the veteran filed an NOD concerning the denial 
of his application to reopen a claim of service connection 
for bilateral hearing loss, and the RO issued an SOC that 
same month.  

Thereafter, the veteran had an April 2003 Board 
videoconference hearing that addressed the increased rating 
concerning his service-connected low back disorder.  That 
transcript is of record.  In October 2003, the Board remanded 
the low back issue for further development, including a VA 
examination.  


After the case was recently returned to the Board for 
adjudication following completion of the remand instructions 
for the low back disability, the Board received a February 
2005 faxed copy from the RO of an April 2003 substantive 
appeal for the hearing loss claim.  The veteran asserted that 
he continued to disagree with denial of service connection 
for bilateral hearing loss.  He also checked the option that 
he wanted a Board videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

As noted above, the veteran requested a videoconference 
hearing with a Veterans Law Judge on his substantive appeal 
concerning an application to reopen a claim of service 
connection for bilateral hearing loss.  Accordingly, the case 
is remanded to the RO for the following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.

Thereafter, the case should be returned to the Board for 
further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




